Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is a final action on the merits in response to communications filed on 02/02/2022
Claims 1 and 16-18 have been amended. Claims 11-12 have been cancelled. Claims 1-10 and 13-20 are currently pending and have been examined in this application.

Response to Amendment
Applicant’s amendment has been considered.
Applicant’s amendment is sufficient to overcome the 3 U.S.C. 112(a) rejection set forth in the previous office action.

Response to Arguments
Applicant’s arguments have been considered.
Applicant argues, “Applicant respectfully submits that claim 1, as amended, do not recite "methods of organizing human activity" because the claims recite certain elements that cannot be performed by the human mind, such as "executing an autosys job to extract the billing key information and project associations from project data stored on a client device…" (pgs. 7-8)
Examiner respectfully disagrees. The limitations under its broadest reasonable interpretation covers Certain Methods of Organizing Human Activities but for the recitation of generic computer components (e.g. a processor). For example, the limitations are directed to fundamental economic principles or practices dealing with determining allocation and recovery for an expense. Additionally, the limitations cover Mental Processes as the steps such as associating and determining can potentially be performed in the human mind or using pen and paper. The claims are representative of collecting and analyzing information to populate a database. Therefore, the claim does reflect an abstract idea.
Examiner notes that “Claims can recite a mental process even if they are claimed as being performed on a computer,” (pgs. 6-7) (October 2019: SME, pg. 8). Based on the Specification a general purpose can be used to execute the claimed invention (see ¶0056). The courts have previously determined that claims requirement a generic computer or nominally reciting a generic computer may still recite mental process even if the limitations are not performed wholly in the mind (October 2019:SME). Here, a generic computer components is utilized to receive, extract data and populate a database. The autosys job is merely a scheduling tool to perform the action and the batch script is utilizing a script to perform some action, with both executed with a generic computer component (e.g. a processor). These are abstract steps utilizing a computer as a tool to perform the abstract concept.

Applicant argues the claims are similar to Bascom and further states, “Even assuming arguendo that these elements are generic, when viewed as an ordered combination, the claim limitations amount to significantly more than an abstract idea, and are patent eligible.” (pg. 8)
The judicial exceptions are not integrated into a practical application. The claims recite the additional elements of a PPM financial module, at least one processor, a client device, autosys job and a batch script. These are generic computer components recited at a high level of generality as performing generic computer functions. For instance, the steps of receiving information using a processing device is recited at a high level of generality as a general means of receiving/collecting data using a generic computer component. These limitations amount to mere data gathering which is a form of insignificant extra-solution activity. The step of by accessing a client device and executing an autosys job to extract billing key information and project associations is executing a data extraction using a computer (e.g. data gathering activity). Further, an autosys job is a task scheduler that is well-known and commonly used to schedule data extraction/loading (e.g. extra-solution activity). The step of calculating using a batch script, a current location for the expense entry also involves data analysis and where   'a batch script' is also a commonly known and used code used to query a database or just in general run a script to perform some action. The step of projecting future allocations for a future budget involves data analysis including mathematical operations to determine the forecasting. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because they do not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of using a PPM financial module, a processor, a client device etc. to perform the receiving, determining, populating, associating, calculating and projection steps amounts to no more than mere instructions to apply the exceptions using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, under Step 2B the receiving and populating steps are considered to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the processing device is anything other than a generic computer as the Specification discloses the processing machine to be a general purpose computer (see ¶0053). The courts have recognized computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 (MPEP 2106.5(d)). For these reasons, there is no inventive concept. The claims are not patent eligible.
In Bascom the court found that although the additional elements were generic computer elements when considered individually, when considered in combination an inventive concept was found in the non-conventional and non-generic arrangement of the additional elements. The claims in Bascom did not merely recite the abstract idea of
filtering content along with the requirement to perform it on the Internet, or to perform it on a set of generic computer components. The inventive concept is in the technical feature of network technology in a filtering system by associating individual accounts with their own filtering scheme and elements while locating the filtering.
Unlike Bascom, the instant claims recite generic computer components (e.g. a processor and client device) for performing generic computer functionality (e.g. receiving, populating, determining) which is considered routine and conventional activity. The independent claims do not amount to significantly more nor do they provide an inventive concept. Further, there is no indication in the claims of an improvement to a technology or a technical field.


Applicant’s arguments, see Remarks, filed 02/02/2022, with respect to 35 U.S.C. 103(a) (McLachlan et al. Romano et al. and Ly et al.) have been fully considered and are persuasive.  The rejection has been withdrawn. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	There is insufficient antecedent basis for the noted limitations in the claims. Appropriate correction is required.
Claim 1 recites, “the data extraction” at line 10, “the PPM Module” at line 12 and “the extracted data” at line 17. Claims 2-10 and 13-20 are rejected based on their dependency on Claim 1.
Claim 16 recites, “the plurality of tables” at line 2.
Claim 17 recites, “the plurality of tables” at line 2. Claim 18 is rejected based on its dependency on Claim 17.

	

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
determining whether the data extraction was successful based on an autosys run value  
determining based on determining the data extraction was successful whether a successful link has been established with a database
associating the billing key information with the project associations
determining a cost plan for the organization
receiving an expense entry
receiving at least one recovery rule
projecting future allocations for a future budget by increasing or decreasing future allocations 

The limitations under its broadest reasonable interpretation covers Methods of Organizing Human Activities but for the recitation of generic computer components (e.g. a processing device). For example, the limitations are directed to fundamental economic principles or practices dealing with determining allocation and recovery for an expense. The limitations also cover Mental Processes as the steps such as associating and determining can potentially be performed in the human mind or using pen and paper. Accordingly, the claim recites an abstract idea. 
The dependent claims encompass the same abstract ideas. For instance, Claim 2 is directed billing key information, Claim 3 is directed to project association and Claim 4 is directed to calculating a resource cost. Claims 5 and 6 are directed to resource quantity, Claim 7 is directed to a period of time, Claim 8 is directed to expense data, claim 9 is directed to bulk upload of expenses and Claim 10 is directed to recovery rules, etc. Dependent Claims 12-20 are directed to various aspects of the claimed invention and further limit the abstract concepts found in the independent claims.
The judicial exceptions are not integrated into a practical application. Claim 1 recites the additional elements of:
receiving, by a Project and Portfolio Management (PPM) financial module executed by the at least one processor, billing key information and project associations for an organization and by executing an autosys job to extract the billing key information and project associations from project data stored on a client device; 
determining, by the PPM financial module, that the data extraction was successful based on an autosys run value from the autosys job;
connecting, by the PPM module, to a database;
determining, by the PPM financial module, that a successful link has been established with the database; 
populating, by the PPM financial module, a plurality of schema tables according to the extracted data; 
populating, by the at least one PPM financial module, a plurality of schema tables based on schemas for the extracted data; 
associating, by the PPM financial module, the billing key information with the project associations; 
determining, by the PPM financial module, a cost plan for the organization; 
receiving, by the PPM financial module, an expense entry; 
receiving, by the PPM financial module, at least one recovery rule comprising a cost center for cost recovery; 
calculating, by the PPM financial module and using a batch script, a current allocation and recovery for the expense entry;

The steps of receiving information using a processing device is recited at a high level of generality as a general means of receiving/collecting data using a generic computer component. These limitations amount to mere data gathering which is a form of insignificant extra-solution activity. The step of by accessing a client device and executing an autosys job to extract billing key information and project associations is executing a data extraction using a computer (e.g. data gathering activity). Further, an autosys job is a task scheduler that is well-known and commonly used to schedule data extraction/loading (e.g. extra-solution activity). The step of determining whether the data extraction was successful based on the autosys run value requires data analysis.  The steps of connecting to a database, determining a successful link has been established with the database and populating schema tables are associated with standard database population techniques. The steps of associating billing key information with project associations and determining a cost plan for the organization are abstract concepts related to data analysis.  The step of calculating using a batch script, a current location for the expense entry also involves data analysis. Further, ‘a batch script' is also a commonly known and used code used to query a database or just in general run a script to perform some action. The step of projecting future allocations for a future budget involves data analysis including mathematical operations to determine the forecasting. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Additionally, the additional elements are generally linking the use of the judicial exception to a particular technological environment. Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of a PPM financial module, a processor and a client device are considered generic computer components for performing generic computer functions (e.g. receiving information, associating and determining) that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  Under Step 2B the receiving and populating steps are considered to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the processing device is anything other than a generic computer as the Specification discloses the processing machine to be a general purpose computer (see ¶0053). The courts have recognized computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 (MPEP 2106.5(d)). For these reasons, there is no inventive concept. The claims are not patent eligible.

The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Therefore, Claims 1-10 and 13-20 are not eligible.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:

Walsh et al. (US 9189816) discloses a budget planner that analyzes historical data and includes updated projections and/or allocations based on updated data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683